Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142483                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  AMANDA JEAN ODOM,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 142483
                                                                   COA: 293021
                                                                   Wayne CC: 05-503671-NI
  CITY OF DETROIT and WAYNE COUNTY,
            Defendants,
  and

  CHRISTINE KELLY,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 14, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2011                        _________________________________________
           t0525                                                              Clerk